SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-5721 LEUCADIA NATIONAL CORPORATION (Exact name of registrant as specified in its Charter) New York (State or other jurisdiction of 13-2615557 (I.R.S. Employer incorporation or organization) Identification Number) 315 Park Avenue South, New York, New York (Address of principal executive offices) 10010-3607 (Zip Code) (212) 460-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESX NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESXNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, at July 28, 2011: 244,582,588. PART I – FINANCIAL INFORMATION Item 1.Financial Statements. LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets June 30, 2011 and December 31, 2010 (Dollars in thousands, except par value) (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments Trade, notes and other receivables, net Prepaids and other current assets Total current assets Non-current investments ($683,344 and $413,858 collateralizing repurchase agreements) Intangible assets, net and goodwill Deferred tax asset, net Other assets Property, equipment and leasehold improvements, net Investments in associated companies ($1,111,923 and $1,314,227 measured using fair value option) Total $ $ LIABILITIES Current liabilities: Trade payables and expense accruals $ $ Other current liabilities Securities sold under agreements to repurchase Debt due within one year Total current liabilities Other non-current liabilities Long-term debt Total liabilities Commitments and contingencies EQUITY Common shares, par value $1 per share, authorized 600,000,000 shares; 244,572,588 and 243,808,147 shares issued and outstanding, after deducting 47,006,711 and 47,525,707 shares held in treasury Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Leucadia National Corporation shareholders’ equity Noncontrolling interest Total equity Total $ $ See notes to interim consolidated financial statements. 2 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations For the periods ended June 30, 2011 and 2010 (In thousands, except per share amounts) (Unaudited) For the Three Month For the Six Month Period Ended June 30, Period Ended June 30, Revenues and Other Income: Manufacturing $ Oil and gas drilling services Gaming entertainment Investment and other income Net securities gains Expenses: Manufacturing cost of sales Direct operating expenses: Oil and gas drilling services Gaming entertainment Interest Salaries and incentive compensation Depreciation and amortization Selling, general and other expenses Income from continuing operations before income taxes and losses related to associated companies Income taxes Income from continuing operations before losses related to associated companies Losses related to associated companies, net of income tax benefit of $80,144, $10,609, $96,268 and $4,697 ) Income (loss) from continuing operations ) ) Income from discontinued operations, net of income tax benefit of $271, $0, $1,134 and $0 Gain on disposal of discontinued operations, net of income tax provision of $499, $0, $499 and $0 – 924 – Net income (loss) ) ) Net (income) loss attributable to the noncontrolling interest ) ) Net income (loss) attributable to Leucadia National Corporation common shareholders $ $ ) $ $ ) (continued) See notes to interim consolidated financial statements. 3 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (continued) For the periods ended June 30, 2011 and 2010 (In thousands, except per share amounts) (Unaudited) For the Three Month For the Six Month Period Ended June 30, Period Ended June 30, Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ $ ) $ $ ) Income from discontinued operations – Gain on disposal of discontinued operations – – – Net income (loss) $ $ ) $ $ ) Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ $ ) $ $ ) Income from discontinued operations – Gain on disposal of discontinued operations – – – Net income (loss) $ $ ) $ $ ) Amounts attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations, net of taxes $ $ ) $ $ ) Income from discontinued operations, net of taxes Gain on disposal of discontinued operations, net of taxes – – Net income (loss) $ $ ) $ $ ) See notes to interim consolidated financial statements. 4 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows For the six months ended June 30, 2011 and 2010 (In thousands) (Unaudited) Net cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used for) operations: Deferred income tax provision (benefit) ) Depreciation and amortization of property, equipment and leasehold improvements Other amortization Share-based compensation Excess tax benefit from exercise of stock options ) (9 ) Provision for doubtful accounts Net securities gains ) ) Losses related to associated companies Distributions from associated companies Net gains related to real estate, property and equipment, and other assets ) ) Income related to Fortescue’s Pilbara project, net of proceeds received ) ) Loss on buyback of debt – Gain on disposal of discontinued operations ) – Change in estimated litigation reserve ) – Net change in: Restricted cash ) Trade, notes and other receivables ) ) Prepaids and other assets ) Trade payables and expense accruals ) Other liabilities ) Deferred revenue ) Income taxes payable ) Other ) ) Net cash provided by (used for) operating activities ) Net cash flows from investing activities: Acquisition of property, equipment and leasehold improvements ) ) Acquisitions of and capital expenditures for real estate investments ) ) Proceeds from disposals of real estate, property and equipment, and other assets Net change in restricted cash ) Settlement of lawsuit – Proceeds from sales of discontinued operations – Acquisitions, net of cash acquired ) ) Advances on notes and other receivables ) ) Collections on notes, loans and other receivables Investments in associated companies ) ) Capital distributions and loan repayment from associated companies Purchases of investments (other than short-term) ) ) Proceeds from maturities of investments Proceeds from sales of investments Other Net cash provided by (used for) investing activities ) (continued) See notes to interim consolidated financial statements. 5 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (continued) For the six months ended June 30, 2011 and 2010 (In thousands) (Unaudited) Net cash flows from financing activities: Issuance of debt, net of issuance costs $ $ Reduction of debt ) ) Issuance of common shares Excess tax benefit from exercise of stock options 9 Other ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at January 1, including cash classified as current assets of discontinued operations Cash and cash equivalents at June 30, including cash classified as current assets of discontinued operations $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ $ Income tax payments, net $ $ See notes to interim consolidated financial statements. 6 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Changes in Equity For the six months ended June 30, 2011 and 2010 (In thousands, except par value) (Unaudited) Leucadia National Corporation Common Shareholders Common Accumulated Shares Additional Other $1 Par Paid-In Comprehensive Retained Noncontrolling Value Capital Income Earnings Subtotal Interest Total Balance, January 1, 2010 $ Comprehensive loss: Net change in unrealized gain (loss) on investments, net of taxes of $11,421 ) ) ) Net change in unrealized foreign exchange gain (loss), net of taxes of $186 ) ) ) Net change in unrealized gain (loss) on derivative instruments, net of taxes of $4 ) ) ) Net change in pension liability and postretirement benefits, net of taxes of $13 Net loss ) Comprehensive loss ) ) ) Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Share-based compensation expense Exercise of options to purchase common shares, including excess tax benefit 30 Purchase of common shares for treasury (1 ) Balance, June 30, 2010 $ Balance, January 1, 2011 $ Comprehensive loss: Net change in unrealized gain (loss) on investments, net of taxes of $208,037 ) ) ) Net change in unrealized foreign exchange gain (loss), net of taxes of $1,158 Net change in pension liability and postretirement benefits, net of taxes of $3 (5
